Citation Nr: 1106134	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a variously diagnosed psychiatric 
disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1977 to April 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision by the Chicago, Illinois Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2010, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  During the hearing 
the Veteran was granted an additional 90-day abeyance period for 
the submission of additional evidence.  

In October 2010, the Board received additional evidence regarding 
the Veteran's psychiatric disability without a waiver of initial 
RO consideration.  A governing regulation provides that when 
pertinent (emphasis added) evidence is submitted by an appellant 
without a waiver of RO consideration it must be referred to the 
RO for review and preparation of a supplemental statement of the 
case (SSOC).  38 C.F.R. § 20.1304 (2010).  On review of the 
additional evidence received, the Board finds that the report of 
an October 2010 private evaluation by Dr. J.C.C. is cumulative 
evidence that is not material to the matter at hand.  It reports 
on the current status of the Veteran's psychiatric disability 
(which is not a matter in dispute), and does not present any 
additional information regarding the etiology of the disability 
at issue.  Therefore, it is not necessary for the Board to remand 
the case for RO initial consideration of the additional evidence.  

Finally, regarding the characterization of the issue (and the 
scope of the instant appellate review), the Board notes that the 
record shows that the Veteran has been assigned a diagnosis of 
posttraumatic stress disorder (PTSD).  Because the matter at hand 
is "in the context of [38 U.S.C.A. § 5108]" (as there are prior 
final RO and Board decisions in the matter), and because the 
distinct diagnosis of PTSD was addressed in a separate rating 
decision, this decision does not encompass the diagnostic entity 
of PTSD.  See Clemons v. Shinseki, 22 Vet. App. 1, 9 (2009).  




FINDINGS OF FACT

1.  An unappealed May 1997 Board decision denied the Veteran's 
claim to establish that there was clear and unmistakable error 
(CUE) in a prior rating decision that denied service connection 
for the Veteran's psychiatric disability based on findings that 
such disability pre-existed, and was not aggravated by, his 
service and also determined that new and material evidence to 
reopen the claim had not been submitted; an unappealed August 
2006 rating decision again declined to reopen the claim.  

2.  Evidence received since the August 2006 rating decision does 
not tend to show that the Veteran's psychiatric disability (other 
than PTSD) did not pre-exist service or that it increased in 
severity therein; does not relate to the unestablished facts 
necessary to substantiate the claim of service connection for a 
psychiatric disability other than PTSD; and does not raise a 
reasonable probability of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of 
service connection for a psychiatric disability other than PTSD 
may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A November 2006 letter provided him notice substantially in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  The letter also informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice in 
this case was less than adequate.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  He was not 
afforded a nexus examination with respect to his claim.  However, 
a VA examination in this matter is not necessary, as the duty to 
assist by arranging for an examination/medical opinion does not 
attach in a claim to reopen unless the claim is actually 
reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  He has not 
identified any pertinent evidence that remains outstanding.  VA 
has met its assistance obligations in this case.  The Veteran is 
not prejudiced by the Board's proceeding with appellate review.  

B.	Legal Criteria, Factual Background, and Analysis

Historically, a January 1990 rating decision denied the Veteran's 
original claim of service connection for a variously diagnosed 
psychiatric disability (to include bipolar disorder, manic type, 
and depression) because the evidence showed that such disability 
pre-existed service and was not aggravated therein.  He did not 
appeal this decision and it became final.  38 U.S.C.A. § 7105.  A 
May 1997 unappealed Board decision denied the Veteran's claim of 
CUE in the prior rating decision that denied service connection 
for his psychiatric disability, and also found that new and 
material evidence had not been received, and declined to reopen 
the claim.  That decision is final.  38 U.S.C.A. § 7104.  
Subsequent rating decisions, most recently in August 2006, 
continued the denial essentially because new and material 
evidence (showing that the a psychiatric disability did not pre-
exist service or that it was aggravated therein) had not been 
received.  The Veteran did not appeal the August 2006 decision, 
and it too is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In determining whether a condition pre-existed service, the 
Veteran's medical history, accepted medical principles, evidence 
regarding the basic character, origin and development of the 
condition, and lay and medical evidence concerning the inception, 
development and manifestations of the condition must be 
considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).  

A lack of aggravation can be shown by establishing either that 
there was no increase in disability or that any increase in 
disability was due to the natural progression of the preexisting 
condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

The evidence of record in August 2006 included STRs, VA treatment 
records showing treatment for schizophrenia and the Veteran's 
complaints of hearing his drill instructors voice, private 
treatment records from Robert Young Center for Community Mental 
Health showing treatment for bipolar disorder, and July 2005 lay 
statements.  The lay statements, from the Veteran's wife and 
sister, stated that the Veteran has suffered from nightmares of 
his drill instructor since service, as well as hearing voices 
since service.  

Evidence received since the August 2006 rating decision includes 
duplicates of private treatment records from Robert Young Center 
for Community Mental Health showing treatment for bipolar 
disorder, duplicates of the July 2005 lay statements, duplicates 
of VA treatment records showing treatment for schizophrenia, 
November 2006 correspondence from the Veteran, VA treatment 
records from June 2007 to July 2007, and August and October 2010 
private treatment reports from Dr. J.C.C.  The November 2006 
correspondence from the Veteran stated that he suffers from 
hearing voices due to his mental illness, which he has had since 
he was a young boy and aggravated by service.  The June 2007 to 
July 2007 VA treatment records show diagnoses of schizophrenia.  
A July 2007 psychiatric report included the following: "He [the 
Veteran] wanted it known that I did agree that the stress of 
service can make psychotic [symptoms] worse."  An August 2010 
private treatment report from Dr. J.C.C. states: "We also 
discussed that stress from the marines may have triggered 
underlying genetic tendency for his symptoms of schizoaffective 
bipolar or may have exacerbated at that time, but that he had 
underlying illness and it could have affected the expression of 
that illness."  The diagnosis was schizoaffective disorder, 
bipolar subtype, and PTSD.  The October 2010 private treatment 
report from Dr. J.C.C. notes the Veteran suffers auditory 
hallucinations and assigns him diagnoses of schizoaffective 
disorder, bipolar subtype, and PTSD.  

At the September 2010 Travel Board hearing, the Veteran testified 
that he had a mental illness prior to service, and that he has 
nightmares and hears the voice of his drill instructor in his 
head.  

Because the Veteran's claim was previously denied based on 
findings that his variously diagnosed psychiatric disability pre-
existed service and was not aggravated therein, for evidence 
received to be new and material in this matter, it must relate to 
these unestablished facts (i.e., it must indicate or suggest 
either that his variously diagnosed psychiatric disability did 
not pre-exist service or that it was aggravated therein beyond 
natural progression).  

Private treatment records from Robert Young Center for Community 
Mental Health, July 2005 lay statements (from his wife and 
sister), and VA treatment records prior to June 2007 submitted by 
the appellant are not new because they are duplicates of evidence 
already of record in August 2006.  Since this is not new evidence 
(see 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)), it is not 
necessary to determine whether it is material.  See Vargas-
Gonzales v. West, 12 Vet. App. 321, 327.  

VA treatment records from June 2007 to July 2007 are new as they 
were not previously of record; however, they are not material.  
They merely show the Veteran's current treatment and diagnoses of 
schizophrenia.  They do not relate to the etiology of the 
psychiatric disability (including whether it increased in 
severity beyond the natural progression during service).  The 
July 2007 psychiatric report/statement noted above is not in fact 
an opinion.  It is merely a statement that the stress of service 
generally can make psychotic symptoms worse; it does not address 
the Veteran specifically, and does not indicate that the stress 
of the Veteran's service made his psychotic symptoms worse.  
Hence, this evidence is not material.  

August and October 2010 private treatment reports from Dr. J.C.C. 
are new, as they were not previously of record; however, they are 
not material.  They merely show the Veteran's current complaints 
of auditory hallucinations and diagnoses of schizoaffective 
disorder, bipolar subtype, and describe treatment.  The Board 
notes the August 2010 quote from Dr. J.C.C..  However, it does 
not constitute an opinion regarding the etiology of the Veteran's 
psychiatric disability, but is merely a notation that the 
physician and the Veteran discussed the matter.  The records do 
not address the etiology of the Veteran's psychiatric disability, 
including whether it increased in severity during service.  
Hence, this evidence is not material.  

The Veteran's hearing testimony acknowledges that a psychiatric 
disability pre-existed service, and does not pertain to whether 
it increased in severity during service.  Therefore, it is 
cumulative, and not material.

No additional evidence received since the August 2006 rating 
decision pertains to the unestablished facts necessary to 
substantiate the claim of service connection for the Veteran's 
psychiatric disability (other than PTSD).  Hence, the additional 
evidence received does not raise a reasonable probability of 
substantiating the claim; and is not material.  Accordingly, the 
claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability other than PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


